Citation Nr: 0511888	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-03 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for flat feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decisions of 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 2003, the 
Board remanded the veteran's appeal for further evidentiary 
development.  


FINDING OF FACT

The preponderance of the evidence is against establishing 
that flat feet are attributable to the veteran's military 
service.


CONCLUSION OF LAW

Flat feet were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In an April 2004 letter VA notified the claimant that he was 
responsible to support his claim with appropriate evidence.  
This document also informed the veteran that VA would attempt 
to obtain all relevant evidence in the custody of any VA or 
private facility he identified.  It essentially advised him 
that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for his disability, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also advised of the VCAA in this 
document, as well as a February 2002 statement of the case.  

In the above letter, as well as the November 2001 rating 
decision, February 2002 statement of the case, and January 
2004 supplemental statement of the case, the veteran was 
notified of the laws and regulations governing his claim.  

Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In this case, the veteran was asked by VA on a number of 
occasions (see, e.g., the April 2004  RO letter) if there was 
any information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  If 
the evidence was held by a private physician, the veteran was 
to provide authorizations so that the RO could obtain that 
evidence.  

In this regard, the RO has obtained and associated with the 
claims file available veteran's service medical records, 
service personnel records, and requested copies of all 
morning reports.  The National Personnel Records Center 
(NPRC), after providing VA the documents it had, also 
notified VA that they had sent VA all of the records they had 
in their possession.  The record also shows that during the 
pendency of his appeal the veteran reported that he received 
treatment from the Medical Center of Central Massachusetts, 
Orthopedic Associates of Worcester, Massachusetts Respiratory 
Hospital, Dr. Marshal Zamansky, and VA Medical Centers in 
Boston and Worcester, and VA thereafter obtained and 
associated his records from these locations with the claims 
file.

The Board notes that the veteran's original claims file is 
not available and that the file before the Board is a rebuilt 
file.  Still, the Board is unable to identify any prejudice 
to the appellant's claim, and the veteran has not identified 
how he has been prejudiced, particularly since the service 
medical records are available.

Likewise, while VA provided the veteran with an examination 
in September 2001 which diagnosed with flat feet, that 
examiner did not offer an opinion as to the etiology origins 
of the flat feet and no subsequent VA examination was ordered 
to obtain such an opinion.  Nevertheless, the Board does not 
find that further examination is in order.  In this regard, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Therein the Federal 
Circuit noted that the regulation, unlike the statute, 
contained a requirement that the claimant establish that he 
has suffered an event, injury, or disease in service in order 
to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran contends that his flat feet 
were caused by his military service.  As will be more fully 
explained below, his service medical records are silent for 
any complaints or clinical findings pertaining to the feet, 
and there is no evidence of flat feet for approximately 55 
years following his separation from service.  For these 
reasons the Board finds that a medical opinion is not 
necessary to decide the claim, in that any such opinion could 
not establish the existence of the claimed in-service injury.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
veteran's own recitation of his medical history).

Additionally, the record shows that the appellant was advised 
of what evidence VA had requested, received, and not received 
in the April 2004 letter and Board remand as well as the 
February 2002 statement of the case and January 2004 
supplemental statement of the case.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

The Board finds no evidence of harm to the veteran because VA 
failed to provide adequate VCAA notice in the chronological 
order required by 38 U.S.C.A. § 5103(a).  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this respect, the 
veteran was given numerous opportunities to submit evidence 
after the RO notified him of what evidence was necessary to 
substantiate his claim and the record shows that the 
appellant filed and/or the RO obtained additional records.  
Moreover, in June 2001, the veteran notified VA that he did 
not have any of his service medical records, and in July 
2004, he notified VA that he had no additional evidence to 
file in support of his appeal.  Hence, the Board finds that 
the appellant was not prejudiced by VA's failure to issue an 
adequate VCAA letter in the precise chronological order 
required by 38 U.S.C.A. § 5103(a).

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran and his representative claim that appellant's 
flat feet were caused by his Naval service during World War 
II.  It is alleged that the appellant was given prescription 
boots, placed on light duty, and denied reenlistment all 
because of his flat feet.  It is requested that the veteran 
be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In this regard, the service medical records are negative for 
complaints, diagnoses, or treatment for flat feet.  Likewise, 
while the veteran notified VA that he was given prescription 
boots, placed on light duty, and denied reenlistment because 
of his flat feet, nothing in the service personnel records 
obtained from the NPRC, which request included a request for 
morning reports, support his allegations. 

Furthermore, not only are post-service medical records 
negative for complaints, diagnoses, or treatment for flat 
feet until the veteran's September 2001 VA examination but 
the record is negative for any medical opinion evidence 
linking current flat feet to his military service. 

Accordingly, because entitlement to service connection 
requires medical evidence of an etiologic relationship 
between a current disability and events in-service or an 
injury or disease incurred there and as none is currently 
present, entitlement to service connection for flat feet must 
be denied.  38 U.S.C.A. § 1110.

In reaching this decision the Board notes that while lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because lay persons are not trained in 
the field of medicine, they are not competent to provide 
nexus evidence linking a current disorder to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's and his representative's statements 
address the etiology of this disability is not competent 
evidence.

Accordingly, the preponderance of the evidence is against 
finding that the veteran has flat feet due to military 
service.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in-
service or an injury or disease incurred there).  Thus, 
entitlement to service connection for flat feet is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for flat feet is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


